Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 4, 2018

                                     No. 04-18-00367-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                               v.

                                      Gabrielle ROCHA,
                                           Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI19451
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file its reply brief is GRANTED. Appellant’s
reply brief is due November 9, 2018.

                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court